 

Exhibit 10.1

 

Execution Version





 

 

 

 

$350,000,000

 

Interval Acquisition Corp.

 

5.625% Senior Notes due 2023

  

PURCHASE AGREEMENT

  

Dated: April 2, 2015

 

 

 

 

 

 

Table of Contents

 

    Page       SECTION 1. Representations and Warranties   2       SECTION 2.
Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell, Purchase
and Resell   17       SECTION 3. Covenants of the Company and the Guarantors  
18       SECTION 4. Payment of Expenses   22       SECTION 5. Conditions of
Initial Purchasers’ Obligations   23       SECTION 6. Indemnification   25      
SECTION 7. Contribution   28       SECTION 8. Representations, Warranties and
Agreements to Survive Delivery   29       SECTION 9. Termination of Agreement  
29       SECTION 10. Default by One or More of the Initial Purchasers   30      
SECTION 11. Notices   31       SECTION 12. Parties   31       SECTION 13.
GOVERNING LAW AND TIME   31       SECTION 14. Effect of Headings   31      
SECTION 15. Definitions   31       SECTION 16. Permitted Free Writing Documents
  33       SECTION 17. Absence of Fiduciary Relationship   33       SECTION 18.
Research Analyst Independence and Other Activities of the Initial Purchasers  
34       SECTION 19. Waiver of Jury Trial   35       SECTION 20. Consent to
Jurisdiction   35       SECTION 21. Counterparts   35

 

i

 

 

EXHIBITS

Exhibit A – Initial Purchasers

Exhibit B – Subsidiary Guarantors

Exhibit C – Subsidiaries of Parent

Exhibit D – Form of Pricing Term Sheet

Exhibit E – Amendments; Issuer Free Writing Documents

Exhibit F-1 – Form of Opinion of Company Counsel

Exhibit F-2 – Form of Opinion of Goodsill Anderson Quinn & Stifel

Exhibit F-3 – Form of Opinion of Buchanan Ingersoll & Rooney PC

 

ii

 

 

$350,000,000

 

INTERVAL ACQUISITION CORP.

 

5.625% Senior Notes due 2023

 

PURCHASE AGREEMENT

April 2, 2015

 

Wells Fargo Securities, LLC

As Representative of the several Initial Purchasers
c/o Wells Fargo Securities, LLC
550 S. Tryon Street
Charlotte, North Carolina 28202

 

Ladies and Gentlemen:

 

Interval Acquisition Corp., a Delaware corporation (the “Company”), Interval
Leisure Group, Inc., a Delaware corporation (“Parent”), and each of the
Company’s Subsidiaries (as defined below) listed on Exhibit B attached hereto
(the “Subsidiary Guarantors” and, together with Parent, the “Guarantors”),
confirm their agreement with Wells Fargo Securities, LLC (“Wells Fargo”) and
each of the other Initial Purchasers named on Exhibit A hereto (collectively,
the “Initial Purchasers,” which term shall also include any person substituted
for an Initial Purchaser pursuant to Section 10 hereof), for whom Wells Fargo is
acting as representative (in such capacity, the “Representative”), with respect
to the issue and sale by the Company and the purchase by the Initial Purchasers,
acting severally and not jointly, of $350,000,000 in aggregate principal amount
of the Company’s 5.625% Senior Notes due 2023 (the “Securities”). The Securities
will be issued pursuant to an Indenture, to be dated as of April 10, 2015 (the
“Indenture”), among the Company, the Guarantors and HSBC Bank USA, National
Association, as trustee (the “Trustee”). The Company’s obligations under the
Securities, including the due and punctual payment of interest on the
Securities, will be irrevocably and unconditionally guaranteed on an unsecured
senior basis (the “Guarantees”) by the Guarantors. As used herein, the term
“Securities” shall include the Guarantees, unless the context otherwise
requires. Certain terms used in this purchase agreement (this “Agreement”) are
defined in Section 15 hereof.

 

The Securities will be offered and sold to the Initial Purchasers without
registration under the 1933 Act, in reliance on the exemption provided by
Section 4(a)(2) of the 1933 Act. The Company and the Guarantors have prepared a
preliminary offering memorandum, dated March 27, 2015 (the “Preliminary Offering
Memorandum”) and a pricing term sheet substantially in the form attached hereto
as Exhibit D (the “Pricing Term Sheet”) setting forth the terms of the
Securities omitted from the Preliminary Offering Memorandum. Promptly after the
Applicable Time, the Company and the Guarantors will prepare an offering
memorandum, dated April 2, 2015 (the “Offering Memorandum”), setting forth
information regarding the Company, the Guarantors and the Securities. The
Preliminary Offering Memorandum, as supplemented and amended as of the
Applicable Time, together with the Pricing Term Sheet and any of the documents
listed on Exhibit E hereto are collectively referred to as the “General
Disclosure Package.” The Company and the Guarantors hereby confirm that they
have authorized the use of the General Disclosure Package and the Offering
Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers.

 

 

 

 

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the General Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely to (i) persons whom you reasonably believe to be
“qualified institutional buyers” as defined in Rule 144A under the 1933 Act
(“QIBs”), and (ii) in compliance with Regulation S under the 1933 Act
(“Regulation S”). Those persons specified in clauses (i) and (ii) of this
paragraph are referred to herein as “Eligible Purchasers.”

 

Holders (including subsequent transferees) of the Securities will have the
benefit of the registration rights set forth in a registration rights agreement
(the “Registration Rights Agreement”) among the Company, the Guarantors and the
Initial Purchasers to be dated the Closing Date (as defined herein). Pursuant to
the Registration Rights Agreement, the Company and the Guarantors will agree to
file with the Commission under the circumstances set forth therein, a
registration statement under the 1933 Act relating to the Company’s 5.625%
Senior Notes due 2023 (the “Exchange Notes”) and the Guarantors’ Guarantees of
the Exchange Notes (the “Exchange Guarantees”) to be offered in exchange for the
Securities and the Guarantees (the “Exchange Offer”).

 

SECTION 1. Representations and Warranties.

 

(a)          Representations and Warranties by the Company and the Guarantors.
The Company and each Guarantor, jointly and severally, represent and warrant to
each Initial Purchaser as of the date hereof, as of the Applicable Time, and as
of the Closing Date referred to in Section 2(b) hereof, and agree with each
Initial Purchaser, as follows:

 

(1)         Rule 144A Information. Each of the Preliminary Offering Memorandum,
the General Disclosure Package and the Offering Memorandum, each as of its
respective date, contains all the information required by Rule 144A(d)(4) under
the 1933 Act.

 

(2)         No Stop Orders. The Preliminary Offering Memorandum, the General
Disclosure Package and the Offering Memorandum have been prepared by the Company
and the Guarantors for use by the Initial Purchasers in connection with the
Exempt Resales. No order or decree preventing the use of the Preliminary
Offering Memorandum, the General Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the 1933 Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company or any of the Guarantors is contemplated.

 

2

 

 

(3)         No Material Misstatement or Omission. (i) The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the General Disclosure Package, as of the Applicable Time, did
not and, at the Closing Date, will not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (iii) the Offering Memorandum, as of the date thereof, did not and,
at the Closing Date, will not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading and (iv)
each Issuer Free Writing Document (as defined below), when taken together with
the General Disclosure Package, as of the Applicable Time, did not and, at the
Closing Date, will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

The representations and warranties in the preceding paragraph do not apply to
statements in or omissions from the Preliminary Offering Memorandum, the
Offering Memorandum, the General Disclosure Package, any Issuer Free Writing
Document or any amendment or supplement to any of the foregoing made in reliance
upon and in conformity with written information relating to any Initial
Purchaser furnished to the Company by such Initial Purchaser through the
Representatives expressly for use therein, it being understood and agreed that
the only such information furnished by the Initial Purchasers as aforesaid
consists of the information described as such in Section 6(b) hereof.

 

(4)         Reporting Compliance. Parent is subject to, and is in full
compliance in all material respects with, the reporting requirements of Section
13 and Section 15(d), as applicable, of the 1934 Act.

 

(5)         Independent Accountants. Ernst & Young LLP, who has expressed its
opinion with respect to the financial statements (including the related notes
thereto) and supporting schedules included in the General Disclosure Package and
the Final Offering Memorandum, are independent registered public accountants
with respect to Parent and its subsidiaries within the meaning of the 1933 Act
and the 1934 Act and the rules and regulations thereunder.

 

(6)         Financial Statements. The financial statements of Parent and its
subsidiaries included in the General Disclosure Package and the Offering
Memorandum, together with the related schedules (if any) and notes thereto,
present fairly the financial position of Parent and its consolidated
subsidiaries at the dates indicated and the results of operations, changes in
stockholders’ equity and cash flows of Parent and its consolidated subsidiaries
for the periods specified. All of such financial statements have been prepared
in conformity with GAAP, applied on a consistent basis throughout the periods
involved and comply with all applicable accounting requirements under the 1933
Act and the 1933 Act Regulations, or the 1934 Act and the 1934 Act Regulations,
as applicable. The supporting schedules, if any, included or incorporated by
reference in the General Disclosure Package and Offering Memorandum present
fairly, in accordance with GAAP, the information required to be stated therein.
The information in the Preliminary Offering Memorandum and the Offering
Memorandum under the captions “Summary Historical Consolidated Financial Data of
ILG” and “Selected Historical Consolidated Financial Data” presents fairly the
information shown therein and has been prepared on a basis consistent with that
of the audited financial statements of Parent and its subsidiaries included in
the General Disclosure Package and the Offering Memorandum.

 

3

 

 

(7)         No Material Adverse Change in Business. Since the respective dates
as of which information is given in the Preliminary Offering Memorandum, the
General Disclosure Package and the Offering Memorandum (in each case exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement), (A) there has been no material adverse change or any development
that could reasonably be expected to result in a material adverse change, in the
condition (financial or other), results of operations, business, properties,
management or prospects of Parent and its subsidiaries taken as a whole, whether
or not arising in the ordinary course of business (in any such case, a “Material
Adverse Effect”); (B) except as otherwise disclosed in the General Disclosure
Package and the Offering Memorandum (in each case exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement), neither Parent
nor any of its subsidiaries has incurred any liability or obligation, direct or
contingent, or entered into any transaction or agreement that, individually or
in the aggregate, is material with respect to Parent and its subsidiaries taken
as a whole, and neither Parent nor any of its subsidiaries has sustained any
loss or interference with its business or operations from fire, explosion,
flood, earthquake or other natural disaster or calamity, whether or not covered
by insurance, or from any labor dispute or disturbance or court or governmental
action, order or decree which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect; and (C) except for
regular quarterly cash dividends on the Common Stock in amounts per share that
are consistent with past practice, there has been no dividend or distribution of
any kind declared, paid or made by Parent on any class of its capital stock.

 

(8)         Good Standing of Parent, the Company and its Guarantors. Each of
Parent, the Company and the Guarantors has been duly organized and is validly
existing as a corporation or limited liability company, as applicable, in good
standing or its status is active under the laws of the state of its jurisdiction
of organization and has power and authority to own, lease and operate its
properties and to conduct its business as described in the Preliminary Offering
Memorandum, the General Disclosure Package and the Offering Memorandum and to
enter into and perform its obligations under the Transaction Documents. Each of
Parent, the Company and the Guarantors is duly qualified as a foreign
corporation or limited liability company, as applicable, to transact business
and is in good standing or its status is active in the state of its principal
place of business and in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except (solely in the case of jurisdictions other than its
principal place of business) where the failure so to qualify or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Effect.

 

4

 

 

(9)         Ownership of Subsidiaries. All of the issued and outstanding shares
of capital stock of each wholly-owned subsidiary of the Company that is a
corporation, all of the issued and outstanding partnership interests of each
subsidiary of the Company that is a limited or general partnership and all of
the issued and outstanding limited liability company interests, membership
interests or other similar interests of each wholly-owned subsidiary of the
Company that is a limited liability company have been duly authorized and
validly issued, are fully paid and (except in the case of general partnership
interests) non-assessable and are owned by the Company, directly or through
subsidiaries, free and clear of any Lien. None of the issued and outstanding
shares of capital stock of any such subsidiary that is a corporation, none of
the issued and outstanding partnership interests of any such subsidiary that is
a limited or general partnership, and none of the issued and outstanding limited
liability company interests, membership interests or other similar interests of
any such subsidiary that is a limited liability company was issued in violation
of any preemptive rights, rights of first refusal or other similar rights of any
securityholder of such subsidiary or any other person. The only subsidiaries of
Parent are the subsidiaries listed on Exhibit C hereto and Exhibit C accurately
sets forth whether each such subsidiary is a corporation, limited or general
partnership or limited liability company and the jurisdiction of organization of
each such subsidiary and, in the case of any subsidiary which is a partnership
or limited liability company, its general partners and managing members,
respectively.

 

(10)        Capitalization. The authorized, issued and outstanding capital stock
of the Company as of the date of this Agreement is as set forth in the column
entitled “Actual” and in the corresponding line items under the caption
“Capitalization” in the Preliminary Offering Memorandum and the Offering
Memorandum (except for subsequent issuances, if any, pursuant to employee or
director stock option, stock purchase or other equity incentive plans described
in the Preliminary Offering Memorandum and the Offering Memorandum or upon the
exercise of options issued under such plans). The shares of issued and
outstanding capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable and were issued in compliance with
all applicable state and federal securities and “Blue Sky” laws. None of the
outstanding shares of capital stock of the Company was issued in violation of
any preemptive rights, rights of first refusal or other similar rights of any
securityholder of the Company or any other person.

 

(11)        No Other Securities of Same Class. When the Securities and
Guarantees are issued and delivered pursuant to this Agreement, such Securities
and Guarantees will not be of the same class (within the meaning of Rule 144A
under the 1933 Act) as securities of Parent and its subsidiaries that are listed
on a national securities exchange registered under Section 6 of the 1934 Act or
that are quoted in a United States automated inter-dealer quotation system.

 

(12)        No Registration. No registration under the 1933 Act of the
Securities or the Guarantees, and no qualification of the Indenture under the
1939 Act with respect thereto, is required for the sale of the Securities and
the Guarantees to the Initial Purchasers as contemplated hereby or for the
initial resale of Securities by the Initial Purchasers to the Eligible
Purchasers, assuming the accuracy of the Initial Purchasers’ representations in
this Agreement and the compliance by the Initial Purchasers with the offering
and transfer limitations and restrictions set forth under the heading “Transfer
Restrictions” in the General Disclosure Package and the Offering Memorandum.

 

5

 

 

(13)        No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D under the 1933 Act (including,
but not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) was or will be used by
Parent, its subsidiaries or any of their respective affiliates or any of their
respective representatives (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation) in connection with the offer
and sale of the Securities.

 

(14)        Regulation S Compliance. The Company is a Category 2 issuer for
purposes of Regulation S. No directed selling efforts within the meaning of Rule
902 under the 1933 Act were or will be used by the Company and its subsidiaries
or any of their representatives (other than the Initial Purchasers, as to whom
the Company and the Guarantors makes no representation) with respect to
Securities sold in reliance on Regulation S, and the Company, any affiliate of
the Company and any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
has complied with and will implement the “offering restrictions” required by
Rule 902 under the 1933 Act.

 

(15)        No Integration. Neither the Company, any Guarantor, any of their
respective affiliates nor any other person acting on behalf of the Company or
any Guarantor has sold or issued any securities that would be integrated with
the offering of the Securities contemplated by this Agreement pursuant to the
1933 Act, the 1933 Act Regulations or the interpretations thereof by the
Commission.

 

(16)        Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and each Guarantor.

 

(17)        Full Power. The Company and each Guarantor has full right, power and
authority to execute, deliver and perform its obligations under the Transaction
Documents.

 

(18)        The Indenture. The Indenture has been duly authorized by the Company
and each Guarantor and, on the Closing Date, will have been duly executed and
delivered by the Company and each Guarantor and will constitute a valid and
binding agreement of the Company and each Guarantor, enforceable against the
Company and each Guarantor in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally or by general
principles of equity. No qualification of the Indenture under the 1939 Act is
required in connection with the offer and sale of the Securities contemplated
hereby or in connection with the Exempt Resales.

 

6

 

 

(19)        The Registration Rights Agreement. The Registration Rights Agreement
has been duly authorized by the Company and each Guarantor. When the
Registration Rights Agreement has been executed and delivered in accordance with
the terms hereof and thereof, it will constitute a valid and binding agreement
of the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally or by general principles of
equity.

 

(20)        The Securities. The Securities have been duly authorized by the
Company and, at the Closing Date, will have been duly executed by the Company
and, when authenticated by the Trustee in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor as
provided in this Agreement, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally or by general principles of equity, and will be in
the form contemplated by, and entitled to the benefits of, the Indenture.

 

(21)        The Exchange Notes. The Exchange Notes have been duly authorized by
the Company. When issued and authenticated in accordance with the terms of the
Indenture and delivered in accordance with the Exchange Offer provided in the
Registration Rights Agreement, will be validly issued and will constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally or by general
principles of equity, and will be in the form contemplated by, and entitled to
the benefits of, the Indenture.

 

(22)        The Guarantees. The Guarantees have been duly authorized by the
Guarantors and, at the Closing Date, the Indenture (which includes the
Guarantees) will have been duly executed by the Guarantors. When the Securities
are issued and authenticated by the Trustee in accordance with the terms of the
Indenture and delivered against payment therefor as provided in this Agreement,
the Guarantees will constitute valid and binding obligations of the Guarantors,
enforceable against each Guarantor in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally or by general principles of equity, and will be in
the form contemplated by, and entitled to the benefits of, the Indenture.

 

(23)        The Exchange Guarantees. The Exchange Guarantees have been duly
authorized by the Guarantors. When the Exchange Notes are issued and
authenticated in accordance with the terms of the Indenture and delivered in
accordance with the Exchange Offer provided in the Registration Rights
Agreement, the Exchange Guarantees will be validly issued and will constitute
valid and binding obligations of the Guarantors, enforceable against each
Guarantor in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity, and will be in the form contemplated by, and
entitled to the benefits of, the Indenture.

 

7

 

 

(24)        Description of the Securities and Agreements. The Securities, the
Exchange Notes, the Guarantees, the Exchange Guarantees, the Registration Rights
Agreement and the Indenture conform and will conform in all material respects to
the respective statements relating thereto contained in the Preliminary Offering
Memorandum, the General Disclosure Package and the Offering Memorandum.

 

(25)        Absence of Defaults and Conflicts. None of the Company or any of the
Guarantors is (i) in violation of its Organizational Documents, (ii) in
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over Parent or any of the Guarantors or any of
their respective assets, properties or operations or (iii) in breach or default
(or with or without the giving of notice or the passage of time or both, would
be in breach or default) in the performance or observance of any obligation,
agreement, covenant or condition contained in any Company Document, except in
the case of clauses (ii) or (iii) for such violations, breaches or defaults that
would not, individually or in the aggregate, result in a Material Adverse
Effect. The execution, delivery and performance of the Transaction Documents and
the consummation of the transactions contemplated therein and in the Preliminary
Offering Memorandum, the General Disclosure Package and the Offering Memorandum
(including the issuance and sale of the Securities and the use of the proceeds
from the sale of the Securities as described in the Preliminary Offering
Memorandum and the Offering Memorandum under the caption “Use of Proceeds”) and
compliance by the Company and the Guarantors with their respective obligations
under the Transaction Documents do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default, Termination Event or Repayment Event under, or result in
the creation or imposition of any Lien upon any property or assets of the
Company or any of the Guarantors pursuant to, any Company Documents. Such
actions will not result in any violation of (i) the provisions of the
Organizational Documents of the Company or any of the Guarantors or (ii) any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any of the Guarantors or any of its or their
respective assets, properties or operations.

 

(26)        Transactions with Related Persons. No relationship, direct or
indirect, that would be required to be described in a registration statement of
Parent pursuant to Item 404 of Regulation S-K, exists between or among Parent
and its subsidiaries, on the one hand, and the directors, officers, affiliates,
stockholders, customers or suppliers of Parent and its subsidiaries, on the
other hand, that has not been described in the General Disclosure Package and
the Offering Memorandum.

 

8

 

 

(27)        Absence of Labor Dispute. No labor dispute with the employees of
Parent or any of its subsidiaries exists or, to the knowledge of the Company or
any of the Guarantors, is imminent, and neither Parent nor any of its
subsidiaries are aware of any existing or imminent labor disturbance by the
employees of any of the principal suppliers, manufacturers, customers or
contractors of Parent or any of its subsidiaries which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(28)        Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company
or any of the Guarantors, threatened, against or affecting Parent or any of its
subsidiaries (other than as disclosed in the Preliminary Offering Memorandum,
the General Disclosure Package or the Offering Memorandum) or which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or to materially and adversely affect the consummation
of the transactions contemplated in the Transaction Documents or the performance
by the Company or the Guarantors of their obligations under the Transaction
Documents. The aggregate of all pending legal or governmental proceedings to
which Parent or any of its subsidiaries is a party or of which any of their
respective property or assets is the subject which are not described in the
Preliminary Offering Memorandum or the Offering Memorandum, including ordinary
routine litigation incidental to the business, would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(29)        Description of Contracts. There are no contracts or other documents
that would be required to be described in a registration statement filed under
the 1933 Act or filed as exhibits to a registration statement of the Company
pursuant to Item 601(b)(10) of Regulation S-K that have not been described in
the General Disclosure Package and the Offering Memorandum. The statements made
in the General Disclosure Package and the Offering Memorandum, insofar as they
purport to constitute summaries of the terms of the contracts and other
documents that are so described, constitute accurate summaries of the terms of
such contracts and documents in all material respects. Neither Parent nor any of
its subsidiaries has knowledge that any other party to any such contract or
other document has any intention not to render full performance as contemplated
by the terms thereof.

 

9

 

 

(30)        Solvency. All indebtedness represented by the Securities is being
incurred for proper purposes and in good faith. On the Closing Date, after
giving pro forma effect to the Offering and the use of proceeds therefrom
described under the caption “Use of Proceeds” in the General Disclosure Package
and the Offering Memorandum, the Company and each Guarantor (i) will be Solvent
(as hereinafter defined), (ii) will have sufficient capital for carrying on its
business and (iii) will be able to pay its debts as they mature. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company and each Guarantor is not less than the total amount
required to pay the liabilities of the Company and each Guarantor on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (ii) the Company and each Guarantor is able to pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this Agreement
and the General Disclosure Package and the Offering Memorandum, neither the
Company nor any Guarantor is incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature; (iv) neither the Company nor any
Guarantor is engaged in any business or transaction, and does not propose to
engage in any business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company or any Guarantor is engaged; and
(v) neither the Company nor any Guarantor is otherwise insolvent under the
standards set forth in applicable laws.

 

(31)        Possession of Intellectual Property. Parent and its subsidiaries own
and possess or have valid and enforceable licenses to use, all patents, patent
rights, patent applications, licenses, copyrights, inventions, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, service names, software, internet addresses, domain names and other
intellectual property (collectively, “Intellectual Property”) that is described
in the General Disclosure Package or the Offering Memorandum or that is
necessary and material for the conduct of their respective businesses as
currently conducted, as proposed to be conducted and as described in the General
Disclosure Package and the Offering Memorandum. Neither Parent nor any of its
subsidiaries has received any written notice or is otherwise aware of any
infringement of or conflict with rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
material Intellectual Property invalid or inadequate to protect the interests of
Parent or any of its subsidiaries therein. There are no third parties who have
or, to the knowledge of the Company or any of the Guarantors, will be able to
establish rights to any Intellectual Property of Parent or any of its
subsidiaries, except for, and to the extent of, the ownership rights of the
owners of the Intellectual Property which the General Disclosure Package and the
Offering Memorandum disclose is licensed Parent or any of its subsidiaries.
There is no pending or, to the knowledge of the Company or any of the
Guarantors, threatened action, suit, proceeding or claim by others challenging
Parent’s or any subsidiary’s rights in or to any such Intellectual Property, or
challenging the validity, enforceability or scope of any such Intellectual
Property, or asserting that Parent or any subsidiary of Parent infringes or
otherwise violates, or would, upon the commercialization of any product or
service described in the General Disclosure Package or the Offering Memorandum,
infringe or violate, any Intellectual Property of others, and Parent and its
subsidiaries are unaware of any facts which could form a reasonable basis for
any such action, suit, proceeding or claim. Parent and its subsidiaries have
complied with the terms of each agreement pursuant to which any Intellectual
Property has been licensed to Parent and its subsidiaries or any Parent
subsidiary, all such agreements are in full force and effect, and no event or
condition has occurred or exists that gives or, with notice or passage of time
or both, would give any person the right to terminate any such agreement. There
is no patent or patent application that contains claims that interfere with the
issued or pending claims of any such Intellectual Property of Parent or any of
its subsidiaries or that challenges the validity, enforceability or scope of any
such Intellectual Property.

 

10

 

 

(32)        Absence of Further Requirements. (A) No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency, domestic or foreign,
(B) no authorization, approval, vote or consent of any holder of capital stock
or other securities of the Company or any Guarantor or creditor of Parent or any
of its subsidiaries, (C) no authorization, approval, waiver or consent under any
Company Document, and (D) no authorization, approval, vote or consent of any
other person or entity, is necessary or required for the execution, delivery or
performance by the Company or the Guarantors of their obligations under the
Transaction Documents, for the offering, issuance, sale or delivery of the
Securities or the Guarantees hereunder, or for the consummation of any of the
other transactions contemplated by this Agreement, in each case on the terms
contemplated by the General Disclosure Package and the Offering Memorandum,
except that no representation is made as to such as may be required under state
or foreign securities laws.

 

(33)        Possession of Licenses and Permits. Parent and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business as described in each of the General Disclosure Package and Offering
Memorandum. Parent and its subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, individually or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect.
Neither Parent nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses.

 

(34)        Title to Property. Parent and each of its subsidiaries have good and
marketable title in fee simple to all real property owned by any of them (if
any) and good title to all other properties and assets owned by any of them, in
each case, free and clear of all Liens except such as (a) are described in the
General Disclosure Package and the Offering Memorandum or (b) do not,
individually or in the aggregate, materially affect the value of such property
or interfere with the use made and proposed to be made of such property by
Parent or any of its subsidiaries. All real property, buildings and other
improvements, and all equipment and other property, held under lease or sublease
by Parent or any of its subsidiaries is held by them under valid, subsisting and
enforceable leases or subleases, as the case may be, with, solely in the case of
leases or subleases relating to real property, buildings or other improvements,
such exceptions as are not material to the operations of the business of Parent
and its subsidiaries, and all such leases and subleases are in full force and
effect. Neither Parent nor any of its subsidiaries has any notice of any claim
of any sort that has been asserted by anyone adverse to the rights of Parent or
any of its subsidiaries under any of the leases or subleases mentioned above or
affecting or questioning the rights of Parent or any of its subsidiaries to the
continued possession of the leased or subleased premises or the continued use of
the leased or subleased equipment or other property, except for such claims
which, if successfully asserted against Parent, or any of its subsidiaries,
would not, individually or in the aggregate, result in a Material Adverse
Effect.

 

11

 

 

(35)        Investment Company Act. Neither Parent nor any of its subsidiaries
is, and upon the issuance and sale of the Securities as herein contemplated and
the receipt and application of the net proceeds therefrom as described in the
General Disclosure Package and the Offering Memorandum under the caption “Use Of
Proceeds,” will be, an “investment company” or an entity “controlled” by an
“investment company” as such terms are defined in the 1940 Act.

 

(36)        Environmental Laws. Except as described in the General Disclosure
Package and the Offering Memorandum and except as would not, individually or in
the aggregate, result in a Material Adverse Effect, (A) neither Parent nor any
of its subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) Parent and its
subsidiaries have all permits, authorizations and approvals required under any
applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, Liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against Parent or any of its subsidiaries and (D) there are no
events or circumstances that could reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting Parent or any
of its subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

(37)        Tax Returns. Parent and its subsidiaries have filed all foreign,
federal, state, local and franchise tax returns that are required to be filed or
have obtained extensions thereof, except where the failure so to file would not,
individually or in the aggregate, result in a Material Adverse Effect, and have
paid all taxes (including, without limitation, any estimated taxes) required to
be paid and any other assessment, fine or penalty, to the extent that any of the
foregoing is due and payable, except for any such tax, assessment, fine or
penalty that is currently being contested in good faith by appropriate actions
and except for such taxes, assessments, fines or penalties the nonpayment of
which would not, individually or in the aggregate, result in a Material Adverse
Effect.

 

12

 

 

(38)        Insurance. Parent and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and any fidelity or surety bonds insuring
Parent or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; Parent and its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; there are no claims by Parent, or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
none of Parent nor any of its subsidiaries has been refused any insurance
coverage sought or applied for; and none of Parent, nor any of its subsidiaries
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a cost that would not, individually or in the
aggregate, result in a Material Adverse Effect.

 

(39)        Accounting and Disclosure Controls. Parent and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations; (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(D) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Since the first day of Parent’s earliest fiscal year for which
audited financial statements are included in the General Disclosure Package and
the Offering Memorandum, there has been (1) no material weakness or significant
deficiency (as defined in Rule 1-02 of Regulation S-X of the Commission) in
Parent’s internal control over financial reporting (whether or not remediated),
which has not been disclosed to Parent’s auditors and the audit committee of the
Board, and (2) no fraud, whether or not material, involving management or other
employees who have a role in Parent’s internal control over financial reporting
and, since the end of Parent’s earliest fiscal year for which audited financial
statements are included in the General Disclosure Package and the Offering
Memorandum, there has been no change in Parent’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, Parent’s internal control over financial reporting. Parent and its
subsidiaries have established, maintained and periodically evaluate the
effectiveness of “disclosure controls and procedures” (as defined in Rules
13a-15 and 15d-15 under the 1934 Act). Such disclosure controls and procedures
are designed to ensure that information required to be disclosed by Parent in
the reports that it will be required to file or submit under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to
Parent’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

 

Parent’s independent public accountants and the audit committee of Parent’s
board of directors have been advised of all material weaknesses, if any, and
significant deficiencies (as defined in Rule 1-02 of Regulation S-X of the
Commission), if any, in Parent’s internal control over financial reporting and
of all fraud, if any, whether or not material, involving management or other
employees who have a role in Parent’s internal controls, in each case that
occurred or existed, or was first detected, at any time during the three most
recent fiscal years covered by Parent’s audited financial statements included in
the General Disclosure Package and the Offering Memorandum or at any time
subsequent thereto.

 

13

 

 

(40)        Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of Parent or any of Parent’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act with
which any of them is required to comply, including Section 402 related to loans.

 

(41)        Margin Requirements. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
1934 Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

 

(42)        Absence of Manipulation. Neither the Company or any of the
Guarantors nor any of their respective subsidiaries has taken and or will take,
directly or indirectly, any action designed to or that would constitute or that
could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security to facilitate the sale or resale of
the Securities.

 

(43)        Statistical and Market-Related Data. Any statistical, demographic,
market-related and similar data included in the General Disclosure Package or
the Offering Memorandum are based on or derived from sources that the Company
believes to be reliable and accurate and accurately reflect the materials upon
which such data is based or from which it was derived, and the Company has
delivered true, complete and correct copies of such materials to the
Representative.

 

(44)        Foreign Corrupt Practices Act. Neither Parent nor any of its
subsidiaries nor, to the knowledge of Parent or any of its subsidiaries, any
director, officer, agent, employee, affiliate or other person associated with or
acting on behalf of Parent or any of its subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity, (ii) is aware of or has taken any
action, directly or indirectly, that has resulted or would result in a violation
by any such person of the FCPA or any other anti-bribery or anti-corruption law,
including, without limitation, any offer, payment, promise to pay, or
authorization of the payment of any money or other property, gift, promise to
give or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA or any other anti-bribery or anti-corruption law or
(iii) has made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. Parent and its subsidiaries, and, to the knowledge of Parent
and its subsidiaries, its and their other affiliates have conducted their
businesses in compliance with the FCPA or any other anti-bribery or
anti-corruption law and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

 

14

 

 

(45)        Money Laundering Laws. The operations of Parent and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Parent or any of its subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of
Parent or any of its subsidiaries, threatened.

 

(46)        OFAC. None of Parent or any of its subsidiaries nor, to the
knowledge of Parent or any of its subsidiaries, any director, officer, agent,
employee, affiliate or other person acting on behalf of Parent or any of its
subsidiaries, is currently subject to any Sanctions administered or enforced by
the U.S. government (including, without limitation, by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is Parent or any of the subsidiaries located, organized or
resident in a country or territory that is the subject of Sanctions (including,
without limitation, Cuba, Iran, North Korea, Sudan and Syria) (each, a
“Sanctioned Country”)). None of Parent or any of its subsidiaries will directly
or indirectly use any of the proceeds from the sale of Securities by the Company
in the offering contemplated by this Agreement, or lend, contribute or otherwise
make available any such proceeds to any subsidiary, joint venture, partner or
other person or entity, for the purpose of financing the activities of any
person, or in any country or territory, that, at the time of such funding or
facilitating, is the subject of Sanctions administered by OFAC or in any other
manner that will result in a violation by any person participating in the
offering (whether as an Initial Purchaser or otherwise) of Sanctions.

 

(47)        ERISA Compliance. None of the following events has occurred or
exists: (A) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA with respect to a Plan determined
without regard to any waiver of such obligations or extension of any
amortization period; (B) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by Parent or any of its
subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; or (C) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by Parent
or any of its subsidiaries that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. None of the following
events has occurred or is reasonably likely to occur: (i) a material increase in
the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of Parent and its subsidiaries compared to the amount of
such contributions made in the Company’s most recently completed fiscal year;
(ii) a material increase in the “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of Parent and its subsidiaries compared to the amount of such
obligations in Parent’s most recently completed fiscal year; (iii) any event or
condition giving rise to a liability under Title IV of ERISA that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; or (iv) the filing of a claim by one or more employees
or former employees of Parent or any of its subsidiaries related to its or their
employment that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect. For purposes of this paragraph and the
definition of ERISA, the term “Plan” means a plan (within the meaning of
Section 3(3) of ERISA) with respect to which Parent or any of its subsidiaries
may have any liability.

 

15

 

 

(48)        Changes in Management. Except as disclosed in the General Disclosure
Package and the Offering Memorandum, none of the persons who were officers or
directors of Parent as of the date of the Preliminary Offering Memorandum has
given oral or written notice to Parent or any of its subsidiaries of his or her
resignation (or otherwise indicated to Parent or any of its subsidiaries an
intention to resign within the next 6 months), nor has any such officer or
director been terminated by Parent or otherwise removed from his or her office
or from the board of directors, as the case may be (including, without
limitation, any such termination or removal which is to be effective as of a
future date) nor is any such termination or removal under consideration by
Parent or its board of directors.

 

(49)        No Restrictions on Dividends. No wholly-owned subsidiary of Parent
is a party to or otherwise bound by any instrument or agreement that limits or
prohibits or could limit or prohibit, directly or indirectly, any subsidiary of
the Company from paying any dividends or making any other distributions on its
capital stock, limited or general partnership interests, limited liability
company interests, or other equity interests, as the case may be, or from
repaying any loans or advances from, or (except for instruments or agreements
that by their express terms prohibit the transfer or assignment thereof or of
any rights thereunder) transferring any of its properties or assets to, Parent
or any other subsidiary, in each case except as described in the General
Disclosure Package and the Offering Memorandum.

 

(50)        Brokers. There is not a broker, finder or other party that is
entitled to receive from Parent or any of its subsidiaries any brokerage or
finder’s fee or other fee or commission as a result of any of the transactions
contemplated by this Agreement, except for underwriting discounts and
commissions payable to the Initial Purchasers in connection with the sale of the
Securities pursuant to this Agreement.

 

(b)          Certificates. Any certificate signed by any officer of Parent, or
any of its subsidiaries (whether signed on behalf of such officer, Parent, or
such subsidiary) and delivered to the Representative or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company
or such Guarantor to each Initial Purchaser as to the matters covered thereby.

 

16

 

 

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

 

(a)          The Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company and each of the Guarantors agree to sell to each Initial Purchaser,
severally and not jointly, and each Initial Purchaser, severally and not
jointly, agrees to purchase from the Company and each of the Guarantors, the
aggregate principal amount of Securities set forth opposite such Initial
Purchaser’s name in Exhibit A hereto plus any additional principal amount of
Securities which such Initial Purchaser may become obligated to purchase
pursuant to the provisions of Section 10 hereof, in each case at a price equal
to 98.50% of the principal amount thereof.

 

(b)          Payment. Payment of the purchase price for, and delivery of, the
Securities shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine
Street, New York, New York, 10005, or at such other place as shall be agreed
upon by the Representative and the Company, at 9:00 A.M. (New York City time) on
April 10, 2015 (unless postponed in accordance with the provisions of
Section 10), or such other time not later than five business days after such
date as shall be agreed upon by the Representative and the Company (such time
and date of payment and delivery being herein called the “Closing Date”).

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a single bank account designated by the Company against delivery to the
Representative for the respective accounts of the Initial Purchasers of the
Securities to be purchased by them. It is understood that each Initial Purchaser
has authorized the Representative, for its account, to accept delivery of,
receipt for, and make payment of the purchase price for, the Securities which it
has agreed to purchase. Wells Fargo, individually and not as representative of
the Initial Purchasers, may (but shall not be obligated to) make payment of the
purchase price for the Securities to be purchased by any Initial Purchaser whose
funds have not been received by the Closing Date, but such payment shall not
relieve such Initial Purchaser from its obligations hereunder.

 

(c)          Delivery of Securities. The Company shall make one or more global
certificates (collectively, the “Global Securities”) representing the Securities
available for inspection by the Representative not later than 1:00 p.m., New
York City time, on the business day prior to the Closing Date and, on or prior
to the Closing Date, the Company shall deliver the Global Securities to DTC or
to the Trustee, acting as custodian for DTC, as applicable. Delivery of the
Securities to the Initial Purchasers on the Closing Date shall be made through
the facilities of DTC unless the Representative shall otherwise instruct.

 

17

 

 

(d)          Representations of the Initial Purchasers. Each of the Initial
Purchasers, severally and not jointly hereby represents and warrants to the
Company that it intends to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and in the General Disclosure Package.
Each of the Initial Purchasers, severally and not jointly, hereby represents and
warrants to, and agrees with, the Company, on the basis of the representations,
warranties and agreements of the Company and the Guarantors, that such Initial
Purchaser: (i) is a QIB; (ii) in connection with the Exempt Resales, will
solicit offers to buy the Securities only from, and will offer to sell the
Securities only to, the Eligible Purchasers; and (iii) will not offer or sell
the Securities, nor has it offered or sold the Securities by, or otherwise
engaged in, any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) and will not engage in any directed selling
efforts within the meaning of Rule 902 under the 1933 Act, in connection with
the offering of the Securities. The Initial Purchasers have advised the Company
that they will offer the Securities to Eligible Purchasers at a price initially
equal to 100% of the principal amount thereof, plus accrued interest, if any,
from April 10, 2015. Such price may be changed by the Initial Purchasers at any
time without notice. Each of the Initial Purchasers understands that the Company
and, for purposes of the opinions to be delivered to the Initial Purchasers
pursuant to this Agreement, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 

SECTION 3. Covenants of the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, covenant and agree with each Initial
Purchaser as follows:

 

(a)          Securities Law Compliance. The Company will (i) advise each Initial
Purchaser promptly after obtaining knowledge (and, if requested by any Initial
Purchaser, confirm such advice in writing) of (A) the issuance by any U.S. or
non-U.S. federal or state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any U.S. or non-U.S. federal or state securities commission or other
regulatory authority, or (B) the happening of any event that makes any statement
of a material fact made in the General Disclosure Package, any Issuer Free
Writing Document or the Offering Memorandum, untrue or that requires the making
of any additions to or changes in the General Disclosure Package, any Issuer
Free Writing Document or the Offering Memorandum, to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) use its reasonable best efforts to prevent the issuance of any
stop order or order suspending the qualification or exemption from qualification
of any of the Securities under any securities or “Blue Sky” laws of U.S. state
or non-U.S. jurisdictions and (iii) if, at any time, any U.S. or non-U.S.
federal or state securities commission or other regulatory authority shall issue
an order suspending the qualification or exemption from qualification of any of
the Securities under any such laws, use its reasonable best efforts to obtain
the withdrawal or lifting of such order at the earliest possible time.

 

(b)          Amendments. The Company will give the Representative notice of its
intention to prepare any amendment, supplement or revision to the Preliminary
Offering Memorandum, the Offering Memorandum or any Issuer Free Writing
Document, and the Company will furnish the Representative with copies of any
such documents within a reasonable amount of time prior to such proposed use,
and will not use any such document to which the Representative or counsel for
the Initial Purchasers shall object. The Company will give the Representative
notice of any filings made pursuant to the 1934 Act or the 1934 Act Regulations
within 48 hours prior to the Applicable Time. The Company will give the
Representative notice of its intention to make any such filing from and after
the Applicable Time through the Closing Date (or, if later, through the
completion of the distribution of the Securities by the Initial Purchasers to
Eligible Purchasers) and will furnish the Representative with copies of any such
documents a reasonable amount of time prior to such proposed filing, as the case
may be, and will not file or use any such document to which the Representative
or counsel for the Initial Purchasers shall object.

 

18

 

 

(c)          Delivery of Disclosure Documents to the Representative. The Company
will, without charge, deliver to the Representative and counsel for the Initial
Purchasers such number of copies of the Preliminary Offering Memorandum, the
Pricing Term Sheet and the Offering Memorandum and any amendment or supplement
to any of the foregoing as they reasonably request.

 

(d)          Continued Compliance with Securities Laws. The Company will comply
with the 1933 Act, the 1933 Act Regulations, the 1934 Act and the 1934 Act
Regulations so as to permit the completion of the distribution of the Securities
as contemplated by this Agreement, the General Disclosure Package and the
Offering Memorandum. If at any time prior to the completion of the distribution
of the Securities by the Initial Purchasers to Eligible Purchasers, any event
shall occur or condition shall exist as a result of which it is necessary (or if
the Representative or counsel for the Initial Purchasers shall notify the
Company that, in their judgment, it is necessary) to amend or supplement the
General Disclosure Package or the Offering Memorandum so that the General
Disclosure Package or the Offering Memorandum, as the case may be, will not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made or then prevailing, not misleading or
if it is necessary (or, if the Representative or counsel for the Initial
Purchasers shall notify the Company that, in their judgment, it is necessary) to
amend or supplement the General Disclosure Package or the Offering Memorandum in
order to comply with applicable securities laws, the Company will promptly
notify the Representative of such event or condition and of its intention to
prepare such amendment or supplement (or, if the Representative or counsel for
the Initial Purchasers shall have notified the Company as aforesaid, the Company
will promptly notify the Representative of its intention to prepare such
amendment or supplement) and will promptly prepare, subject to Section 3(b)
hereof, such amendment or supplement as may be necessary to correct such untrue
statement or omission or to comply with applicable securities laws, and the
Company will furnish to the Initial Purchasers such number of copies of such
amendment or supplement as the Initial Purchasers may reasonably request. If at
any time an event shall occur or condition shall exist as a result of which it
is necessary (or if the Representative or counsel for the Initial Purchasers
shall notify the Company that, in their judgment, it is necessary) to amend or
supplement any Issuer Free Writing Document so that it will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made or then prevailing, not misleading, or if it is necessary
(or, if the Representative or counsel for the Initial Purchasers shall notify
the Company that, in their judgment, it is necessary) to amend or supplement
such Issuer Free Writing Document in order to comply with applicable securities
laws, the Company will promptly notify the Representative of such event or
condition and of its intention to prepare such amendment or supplement (or, if
the Representative or counsel for the Initial Purchasers shall have notified the
Company as aforesaid, the Company will promptly notify the Representative of its
intention to prepare such amendment or supplement) and will promptly prepare
and, subject to Section 3(b) hereof, distribute such amendment or supplement as
may be necessary to eliminate or correct such conflict, untrue statement or
omission or to comply with such requirements, and the Company will furnish to
the Initial Purchasers such number of copies of such amendment or supplement as
the Initial Purchasers may reasonably request.

 

19

 

 

(e)          Use of Offering Materials. The Company and each of the Guarantors
consent to the use of the General Disclosure Package and the Offering Memorandum
in accordance with the securities or “Blue Sky” laws of the jurisdictions in
which the Securities are offered by the Initial Purchasers and by all dealers to
whom Securities may be sold, in connection with the offering and sale of the
Securities.

 

(f)          “Blue Sky” and Other Qualifications. The Company will use its
reasonable best efforts, in cooperation with the Initial Purchasers, to qualify
the Securities for offering and sale, or to obtain an exemption for the
Securities to be offered and sold, under the applicable securities laws of such
states and other jurisdictions (domestic or foreign) as the Representative may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Securities (but in no event for a
period of not less than one year from the date of this Agreement); provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject. In each jurisdiction in which the Securities have
been so qualified or exempt, the Company will file such statements and reports
as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Securities (but in no event for a period of
not less than one year from the date of this Agreement).

 

(g)          Use of Proceeds. The Company will use the net proceeds received by
it from the sale of the Securities in the manner specified in the Preliminary
Offering Memorandum and the Offering Memorandum under “Use of Proceeds.”

 

(h)          Restriction on Sale of Securities. From and including the date of
this Agreement through and including the 90th day after the date of this
Agreement, the Company and the Guarantors will not, without the prior written
consent of Wells Fargo, directly or indirectly issue, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option or right to sell or otherwise transfer or
dispose of any debt securities of or guaranteed by the Company or any Guarantor
(other than the Securities issued under this Agreement) or any securities
convertible into or exercisable or exchangeable for any debt securities of or
guaranteed by the Company.

 

20

 

 

(i)          Rule 144A Information. So long as any of the Securities are
outstanding, the Company and the Guarantors will, furnish at their expense to
the Initial Purchasers, and, upon request, to the holders of the Securities and
prospective purchasers of the Securities the information required by Rule
144A(d)(4) under the 1933 Act (if any).

 

(j)          Preparation of the Offering Memorandum. Immediately following the
execution of this Agreement, the Company will, subject to Section 3(b) hereof,
prepare the Offering Memorandum, which shall contain the public offering price
and terms of the Securities, the plan of distribution thereof and such other
information as the Representative and the Company may deem appropriate.

 

(k)          DTC. The Company will use its reasonable best efforts to permit the
Securities to be eligible for clearance and settlement through DTC.

 

(l)          No Stabilization. The Company, the Guarantors and their respective
affiliates (as defined in Rule 144 under the 1933 Act) will not take, directly
or indirectly, any action designed to or that has constituted or that reasonably
could be expected to cause or result in the stabilization or manipulation of the
price of any security of the Company or the Guarantors in connection with the
offering of the Securities.

 

(m)          No Affiliate Resales. During the period of one year after the
Closing Date, the Company and the Guarantors will not, and will not permit any
of their respective affiliates (as defined in Rule 144 under the 1933 Act) to,
resell any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company, the Guarantors or any of their respective
affiliates and resold in a transaction registered under the 1933 Act.

 

(n)          No Integration. The Company will not, and will ensure that no
affiliate of the Company will, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the 1933 Act)
that would be integrated with the sale of the Securities in a manner that would
require the registration under the 1933 Act of the sale to the Initial
Purchasers or to the Eligible Purchasers of the Securities.

 

(o)          No General Solicitation or Directed Selling Efforts. The Company
will not, and will ensure that no affiliate of the Company will, solicit offers
for, or offer or sell the Securities, nor has it offered or sold the Securities
by, or otherwise engaged in, any form of general solicitation or general
advertising (within the meaning of Regulation D under the 1933 Act, including,
but not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine, or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) and will not engage in any
directed selling efforts within the meaning of Rule 902 under the 1933 Act, in
connection with the offering of the Securities.

 

(p)          Transaction Documents. The Company and the Guarantors will do and
perform all things required or necessary to be done and performed under the
Transaction Documents by them prior to the Closing Date, and to satisfy all
conditions precedent to the Initial Purchasers’ obligations hereunder to
purchase the Securities.

 

21

 

 

SECTION 4. Payment of Expenses.

 

(a)          Expenses. The Company and the Guarantors, jointly and severally,
agree to pay all expenses incident to the performance of their respective
obligations under this Agreement, including (i) the preparation and printing of
the Preliminary Offering Memorandum, the General Disclosure Package and the
Offering Memorandum and each amendment thereto (in each case including exhibits)
and any costs associated with electronic delivery of any of the foregoing,
(ii) the word processing and delivery to the Initial Purchasers of each of the
Transaction Documents and such other documents as may be required in connection
with the offering, purchase, sale, issuance or delivery of the Securities,
(iii) the preparation, issuance and delivery of the certificates for the
Securities and the issuance and delivery of the Securities to the Initial
Purchasers, including any issue or other transfer taxes and any stamp or other
taxes or duties payable in connection with the sale, issuance or delivery of the
Securities to the Initial Purchasers, (iv) the fees and disbursements of the
counsel, accountants and other advisors to the Company and the Guarantors,
(v) the qualification or exemption of the Securities under securities laws in
accordance with the provisions of Section 3(f) hereof, including the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection
therewith and in connection with the preparation of the Blue Sky Survey and any
supplements thereto and the reasonable fees and disbursements of special
Canadian counsel for the Initial Purchasers in connection with the preparation
of any Canadian “wrapper”, (vi) the preparation, printing and delivery to the
Initial Purchasers of copies of the Preliminary Offering Memorandum, the General
Disclosure Package, the Offering Memorandum, and any Issuer Free Writing
Documents and any amendments or supplements to any of the foregoing and any
costs associated with electronic delivery of any of the foregoing, (vii) the
preparation, printing and delivery to the Initial Purchasers of copies of the
Blue Sky Survey and any Canadian “wrapper” and any supplements thereto and any
costs associated with electronic delivery of any of the foregoing, (viii) the
fees and expenses of the Trustee, including the fees and disbursements of
counsel for the Trustee in connection with the Transaction Documents, (ix) all
fees charged by any rating agencies for rating the Securities and all expenses
and application fees incurred in connection with the approval of the Securities
for clearance, settlement and book-entry transfer through DTC, and (x) all
reasonable and documented travel expenses (including expenses related to any
chartered aircraft) of each Initial Purchaser and the Company and any of its
officers, directors, counsel or other representatives and any other expenses of
each Initial Purchaser and the Company in connection with attending or hosting
presentations or meetings with prospective purchasers of the Securities,
including, without limitation, expenses associated with the production of road
show slides and graphics and the production and hosting of any electronic road
shows; provided, that except as expressly provided in this Section 4(a) and
Section 4(b), the Initial Purchasers shall pay their own costs and expenses,
including the costs and expenses of their counsel.

 

(b)          Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5, Section 9(a)(i),
Section 9(a)(iii)(A), or Section 9(a)(v), the Company and the Guarantors,
jointly and severally, will reimburse the Initial Purchasers for all of their
out-of-pocket expenses, reasonably incurred in connection with the proposed
purchase and the offering and sale of the Securities, including the reasonable
fees and disbursements of counsel for the Initial Purchasers.

 

22

 

 

SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company and the Guarantors contained in
this Agreement, or in certificates signed by any officer of the Company, any
Guarantor or any subsidiary of Parent (whether signed on behalf of such officer,
Parent or such subsidiary) delivered to the Representative or counsel for the
Initial Purchasers, to the performance by the Company and the Guarantors of
their respective covenants and other obligations hereunder, and to the following
further conditions:

 

(a)          Opinion of Counsel for Company and the Guarantors. At the Closing
Date, the Representative shall have received the favorable opinion, dated as of
the Closing Date, of (x) Holland & Knight LLP, counsel for the Company and the
Guarantors (“Company Counsel”), to the effect set forth in Exhibit F-1 hereto,
and to such further effect as the Representative may reasonably request, (y)
Goodsill Anderson Quinn & Stifel, special Hawaii counsel for the Company and the
Guarantors, to the effect set forth in Exhibit F-2 hereto, and (z) Buchanan
Ingersoll & Rooney PC, special North Carolina counsel to the Company and the
Guarantors, to the effect set forth in Exhibit F-3 hereto, in any case, in form
and substance satisfactory to the Representative, together with signed or
reproduced copies of such opinion for each of the other Initial Purchasers.

 

(b)          Opinion of Counsel for Initial Purchasers. At the Closing Date, the
Representative shall have received the favorable letter, dated as of the Closing
Date, of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
together with signed or reproduced copies of such letter for each of the other
Initial Purchasers, with respect to the Securities to be sold by the Company
pursuant to this Agreement, the Indenture, the General Disclosure Package and
the Offering Memorandum, and any amendments or supplements thereto and such
other matters as the Representative may reasonably request.

 

(c)          Officers’ Certificate. At the Closing Date, there shall not have
been, since the date hereof or since the respective dates as of which
information is given in the General Disclosure Package and the Offering
Memorandum (in each case exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement), any material adverse change or any
development that could reasonably be expected to result in a material adverse
change, in the condition (financial or other), results of operations, business,
properties, management or prospects of Parent and its subsidiaries taken as a
whole, whether or not arising in the ordinary course of business. At the Closing
Date, the Representative shall have received a certificate, signed on behalf of
the Company and each Guarantor by the President or the Chief Executive Officer
of Parent and the Company and the Chief Financial Officer or Chief Accounting
Officer of Parent and the Company, dated as of the Closing Date, to the effect
that (i) there has been no such material adverse change, (ii) the
representations and warranties of the Company and the Guarantors in this
Agreement are true and correct at and as of the Closing Date with the same force
and effect as though expressly made at and as of the Closing Date (except to the
extent any such representation and warranty expressly relates to an earlier date
(in which case on and as of such earlier date)) and (iii) the Company and the
Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied at or prior to the Closing Date under or
pursuant to this Agreement.

 

23

 

 

(d)          CFO Certificate. At the time of the execution of this Agreement,
the Representative shall have received a certificate, dated the date hereof
(with respect to certain financial information contained in the General
Disclosure Package) and, at the Closing Date, the Representative shall have
received a certificate, dated the Closing Date (with respect to certain
financial information contained in the General Disclosure Package and the
Offering Memorandum), of the Chief Financial Officer of the Company as to the
accuracy of such certain financial information contained in the General
Disclosure Package and the Offering Memorandum, as applicable, in form and
substance reasonably satisfactory to the Representative.

 

(e)          Ernst & Young LLP Comfort Letter. At the time of the execution of
this Agreement, the Representative shall have received from Ernst & Young LLP a
letter, dated the date of this Agreement and in form and substance satisfactory
to the Representative, together with signed or reproduced copies of such letter
for each of the other Initial Purchasers, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information of Parent contained in the General Disclosure Package, any Issuer
Free Writing Documents (other than any electronic road show) and the Offering
Memorandum and any amendments or supplements to any of the foregoing.

 

(f)          Bring-down Comfort Letter. At the Closing Date, the Representative
shall have received from Ernst & Young LLP a letter, dated as of the Closing
Date and in form and substance satisfactory to the Representative, to the effect
that they reaffirm the statements made in the letter furnished pursuant to
subsection (d) of this Section, except that the specified date referred to shall
be a date not more than three business days prior to the Closing Date.

 

(g)          No Downgrade. There shall not have occurred, on or after the date
of this Agreement, any downgrading in the rating of any debt securities of or
guaranteed by Parent, any preferred stock of Parent or any debt securities,
preferred stock or trust preferred securities of any subsidiary or subsidiary
trust of Parent by any “nationally recognized statistical rating organization”
(as defined by the Commission in Section 3(a)(62) of the 1934 Act) or any public
announcement that any such organization has placed its rating on Parent or any
such debt securities, preferred stock or other securities under surveillance or
review or on a so-called “watch list” (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement by any such organization that
Parent or any such debt securities, preferred stock or other securities has been
placed on negative outlook.

 

24

 

 

(h)          The Indenture. The Company and each Guarantor shall have executed
and delivered the Indenture, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.

 

(i)          The Registration Rights Agreement. The Company and each Guarantors
shall have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received such executed counterparts.

 

(j)          The Securities. The Company shall have executed and delivered the
Securities, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.

 

(k)          Additional Documents. At the Closing Date, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may require for the purpose of enabling them to pass upon the issuance and sale
of the Securities as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, contained in this Agreement, or as the Representative or counsel for
the Initial Purchasers may otherwise reasonably request; and all proceedings
taken by the Company or any Guarantor in connection with the issuance and sale
of the Securities as herein contemplated and in connection with the other
transactions contemplated by this Agreement shall be satisfactory in form and
substance to the Representative.

 

(l)          Termination of Agreement. If any condition specified in this
Section 5 shall not have been fulfilled when and as required to be fulfilled,
this Agreement may be terminated by the Representative by notice to the Company
and the Guarantors at any time on or prior to the Closing Date and such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof and except that Sections 1, 6, 7, 8, 11, 12, 13,
14, 15, 17, 18, 19 and 20 hereof shall survive any such termination of this
Agreement and remain in full force and effect.

 

SECTION 6. Indemnification.

 

(a)          Indemnification by the Company and the Guarantors. The Company and
each Guarantor agree, jointly and severally, to indemnify and hold harmless each
Initial Purchaser, its affiliates, and its and their officers, directors,
employees, agents, partners and members and each person, if any, who controls
any Initial Purchaser within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:

 

(i)          against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, the General Disclosure Package or
the Offering Memorandum (or any amendment or supplement to any of the
foregoing), or in any materials, presentations or information provided to
investors by, or with the approval in writing of, the Company or any Guarantor
in connection with the marketing of the offering of the Securities, including
any road show or investor presentations made to investors by the Company
(whether in person or electronically), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

 

25

 

 

(ii)         against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of, or pursuant to a judgment or other disposition in, any
litigation, or any investigation or proceeding by any governmental or
self-regulatory agency or body, commenced or threatened, or of any claim
whatsoever arising out of or based upon any such untrue statement or omission,
or any such alleged untrue statement or omission; provided that (subject to
Section 6(d) below) any such settlement is effected with the written consent of
the Company and the Guarantors; and

 

(iii)        against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental or self-regulatory agency or body, commenced or
threatened, or any claim whatsoever arising out of or based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, to the
extent that any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of or based upon
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information about any Initial
Purchaser furnished to the Company or any Guarantor by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, the General Disclosure Package or
the Offering Memorandum (or in any amendment or supplement to any of the
foregoing), it being understood and agreed that the only such information
furnished by the Initial Purchasers as aforesaid consists of the information
described as such in Section 6(b) hereof.

 

(b)          Indemnification by the Initial Purchasers. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company
and the Guarantors, their respective directors and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section 6, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Preliminary Offering
Memorandum, any Issuer Free Writing Document or the Offering Memorandum (or any
amendment or supplement to any of the foregoing), in reliance upon and in
conformity with written information relating to such Initial Purchaser furnished
to the Company or any Guarantor by such Initial Purchaser through the
Representative expressly for use therein. The Company and the Guarantors hereby
acknowledge and agree that the information furnished to the Company and any
Guarantor by the Initial Purchasers through the Representative expressly for use
in the Preliminary Offering Memorandum, any Issuer Free Writing Document or the
Offering Memorandum (or any amendment or supplement to any of the foregoing),
consists exclusively of the following information appearing under the caption
“Plan of Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum: the information in the second sentence of the second paragraph, the
fourth paragraph, and the third and fourth sentences of the seventh paragraph
under such caption (but only insofar as such information concerns the Initial
Purchasers).

 

26

 

 

(c)          Actions Against Parties; Notification. Each indemnified party shall
give notice as promptly as reasonably practicable to each indemnifying party of
any action commenced against it in respect of which indemnity may be sought
hereunder; provided, however, that the failure to so notify an indemnifying
party shall not relieve such indemnifying party from any liability that it may
have under this Section 6 or otherwise. Counsel to the indemnified parties shall
be selected as follows: counsel to the Initial Purchasers and the other
indemnified parties referred to in Section 6(a) above shall be selected by Wells
Fargo; and counsel to the Company and the Guarantors, their respective
directors, each of their respective officers and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall be selected by the Company and the Guarantors.
An indemnifying party may participate at its own expense in the defense of any
such action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying party be liable for the
fees and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for the Initial Purchasers and the other
indemnified parties referred to in Section 6(a) above; and the fees and expenses
of more than one counsel (in addition to any local counsel) separate from their
own counsel for the Company and the Guarantors, their respective directors and
each person, if any, who controls the Company within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act, in each case in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section 6 or Section 7 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

(d)          Settlement Without Consent if Failure to Reimburse. If at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 6, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 6(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

 

27

 

  

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Company and the Guarantors
on the one hand and of the Initial Purchasers on the other hand in connection
with the statements or omissions which resulted in such losses, liabilities,
claims, damages or expenses, as well as any other relevant equitable
considerations.

 

The relative benefits received by the Company and the Guarantors on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company and the Guarantors and the total underwriting discounts and
commissions received by the Initial Purchasers, in each case as determined
pursuant to this Agreement, bear to the aggregate initial offering price of the
Securities as set forth on the cover of the Offering Memorandum.

 

The relative fault of the Company and the Guarantors on the one hand and the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors on the one hand or by the
Initial Purchasers on the other hand and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Guarantors and the Initial Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 7, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
underwriting discounts, commissions and other compensation received by such
Initial Purchaser from the sale to Eligible Purchasers of the Securities
initially purchased by it exceed the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

 

28

 

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7, each affiliate, officer, director, employee,
partner and member of each Initial Purchaser and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as such
Initial Purchaser, and each director of the Company and of each Guarantor, each
officer of the Company and of each Guarantor, and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as the
Company and the Guarantors. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 7 are several in proportion to the principal
amount of Securities set forth opposite their respective names in Exhibit A
hereto and not joint.

 

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates signed by any officer of the Company or any of its subsidiaries
(whether signed on behalf of such officer, the Company, or such subsidiary) and
delivered to the Representative or counsel to the Initial Purchasers, shall
remain operative and in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser, its affiliates and any of its or
their officers, directors, employees, partners, members or agents or any person
controlling any Initial Purchaser, or by or on behalf of the Company, any
Guarantor, any officer, director or employee of the Company or any Guarantor or
any person controlling the Company or any Guarantor, and shall survive delivery
of and payment for the Securities.

 

SECTION 9. Termination of Agreement.

 

(a)          Termination; General. The Representative may terminate this
Agreement, by notice to the Company and the Guarantors, at any time on or prior
to the Closing Date (i) if there has been, at any time on or after the date of
this Agreement or since the respective dates as of which information is given in
the General Disclosure Package or the Offering Memorandum (in each case
exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), any material adverse change or any development that could
reasonably be expected to result in a material adverse change, in the condition
(financial or other), results of operations, business, properties, management or
prospects of Parent and its subsidiaries taken as a whole, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any declaration of a national emergency or war
by the United States, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions
(including, without limitation, as a result of terrorist activities), in each
case the effect of which is such as to make it, in the judgment of the
Representative, impracticable or inadvisable to proceed with the offering, sale
or delivery of the Securities or to enforce contracts for the sale of the
Securities, or (iii) (A) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the Nasdaq Global Market,
or (B) if trading generally on the NYSE, the Nasdaq Global Select Market or the
Nasdaq Global Market has been suspended or limited, or minimum or maximum prices
for trading have been fixed, or maximum ranges for prices have been required, by
any of said exchanges or by order of the Commission or any other governmental
authority, or (C) if a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States or in Europe,
or (iv) if a banking moratorium has been declared by either Federal or New York
authorities or (v) if there shall have occurred, on or after the date of this
Agreement, any downgrading in the rating of any debt securities of or guaranteed
by Parent or any of its subsidiaries, any preferred stock of Parent or any of
its subsidiaries or any debt securities, preferred stock or trust preferred
securities of any subsidiary or subsidiary trust of Parent by any “nationally
recognized statistical rating organization” (as defined by the Commission in
Section 3(a)(62) of the 1934 Act) or any public announcement that any such
organization has placed its rating on Parent or any of its subsidiaries or any
such debt securities, preferred stock or other securities under surveillance or
review or on a so-called “watch list” (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement by any such organization that
Parent or any of its subsidiaries or any such debt securities, preferred stock
or other securities has been placed on negative outlook.

 

29

 

 

(b)          Liabilities. If this Agreement is terminated pursuant to this
Section 9, such termination shall be without liability of any party to any other
party except as provided in Section 4 hereof, and except that Sections 1, 6, 7,
8, 11, 12, 13, 14, 15, 17, 18, 19 and 20 hereof shall survive such termination
and remain in full force and effect.

 

SECTION 10. Default by One or More of the Initial Purchasers. (a) If one or more
of the Initial Purchasers shall fail at the Closing Date to purchase the
aggregate principal amount of Securities which it or they are obligated to
purchase under this Agreement (the “Defaulted Securities”), the Representative
shall have the right, within 24 hours thereafter, to make arrangements for one
or more of the non-defaulting Initial Purchasers, or any other purchaser, to
purchase all, but not less than all, of the Defaulted Securities in such amounts
as may be agreed upon and upon the terms herein set forth; if, however, the
Representative shall not have completed such arrangements within such 24-hour
period, then:

 

(i)          if the aggregate principal amount of Defaulted Securities does not
exceed 10% of the aggregate principal amount of Securities, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount of such Defaulted Securities in the proportions that
their respective underwriting obligations hereunder bear to the underwriting
obligations of all non-defaulting Initial Purchasers; or

 

(ii)          if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of Securities, this Agreement shall terminate without liability
on the part of any non-defaulting Initial Purchaser.

 

No action taken pursuant to this Section 10 shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

 

30

 

 

In the event of any such default which does not result in a termination of this
Agreement, the Representative shall have the right to postpone the Closing Date
for a period not exceeding seven days in order to effect any required changes in
the General Disclosure Package or Offering Memorandum or in any other documents
or arrangements. As used herein, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section 10.

 

SECTION 11. Notices. All notices and other communications hereunder shall be in
writing, shall be effective only upon receipt and shall be mailed, delivered by
hand or overnight courier, or transmitted by fax (with the receipt of any such
fax to be confirmed by telephone). Notices to the Initial Purchasers shall be
directed to the Representative at Wells Fargo Securities, LLC, 550 S. Tryon
Street, 5th Floor, Charlotte, North Carolina 28202, Attention: High Yield
Syndicate, fax no. (704) 410-4874 (with such fax to be confirmed by telephone to
(704) 383-0550); and notices to the Company or any Guarantor shall be directed
to it at Interval Leisure Group, Inc., 6262 Sunset Drive, Miami, Florida 33143,
Attention: Victoria Kincke, fax no. (305) 667-2072 (with such fax to be
confirmed by telephone to (305) 925-7067).

 

SECTION 12. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers, the Company, the Guarantors and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers and, the Company, the Guarantors and their
respective successors and the controlling persons and other indemnified parties
referred to in Sections 6 and 7 and their successors, heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Initial Purchasers, the Company, the Guarantors and
their respective successors, and said controlling persons and other indemnified
parties and their successors, heirs and legal representatives, and for the
benefit of no other person or entity. No purchaser of Securities from any
Initial Purchaser shall be deemed to be a successor by reason merely of such
purchase.

 

SECTION 13. GOVERNING LAW AND TIME. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK
CITY TIME.

 

SECTION 14. Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

 

SECTION 15. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

 

“Applicable Time” means 12:35 p.m. (New York City time) on April 2, 2015 or such
other time as agreed by the Company, the Guarantors and the Representative.

 

“Common Stock” means the Parent’s common stock, par value $0.01 per share.

 

“Commission” means the Securities and Exchange Commission.

 

31

 

 

“Company Documents” means all contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which Parent or
any of its subsidiaries is a party or by which Parent or any of its subsidiaries
is bound or to which any of the property or assets of Parent or any of its
subsidiaries is subject.

 

“DTC” means The Depository Trust Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Lien” means any security interest, mortgage, pledge, lien, encumbrance, claim
or equity.

 

“NYSE” means the New York Stock Exchange.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Organizational Documents” means (a) in the case of a corporation, its charter
and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.

 

“Repayment Event” means any event or condition which, either immediately or with
notice or passage of time or both, (i) gives the holder of any bond, note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by Parent or any subsidiary of Parent, or
(ii) gives any counterparty (or any person acting on such counterparty’s behalf)
under any swap agreement, hedging agreement or similar agreement or instrument
to which Parent or any subsidiary of Parent is a party the right to liquidate or
accelerate the payment obligations or designate an early termination date under
such agreement or instrument, as the case may be.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.

 

“Termination Event” means any event or condition which gives any person the
right, either immediately or with notice or passage of time or both, to
terminate or limit (in whole or in part) any Company Documents or any rights of
Parent, or any of its subsidiaries thereunder, including, without limitation,
upon the occurrence of a change of control of the Company or any Guarantor or
other similar events.

 

32

 

 

“Transaction Documents” means this Agreement, the Indenture, the Registration
Rights Agreement, the Securities, the Guarantees, the Exchange Notes and the
Exchange Guarantees collectively.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1933 Act Regulations” means the rules and regulations of the Commission under
the 1933 Act.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“1934 Act Regulations” means the rules and regulations of the Commission under
the 1934 Act.

 

“1939 Act” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder.

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

All references in this Agreement to the Preliminary Offering Memorandum and the
Offering Memorandum, any Issuer Free Writing Document or any amendment or
supplement to any of the foregoing shall be deemed to include all versions
thereof delivered (physically or electronically) to the Representative or the
Initial Purchasers.

 

SECTION 16. Permitted Free Writing Documents. The Company and each Guarantor
represents, warrants and agrees that it has not made and, unless it obtains the
prior written consent of the Representative, it will not make, and each Initial
Purchaser, severally and not jointly, represents, warrants and agrees that it
has not made and, unless it obtains the prior written consent of the Company,
the Guarantors and the Representative, it will not make, any offer relating to
the Securities that (if the offering of the Securities was made pursuant to a
registered offering under the 1933 Act) would constitute an “Issuer Free Writing
Prospectus” (as defined in Rule 433 under the 1933 Act) (any such document,
together with any electronic road show, a “Issuer Free Writing Document”) or
that would constitute a “free writing prospectus” (as defined in Rule 405 under
the 1933 Act) which would be required to be filed with the Commission in
connection with an offering registered under the 1933 Act, in the case of any
Initial Purchasers; provided that the prior written consent of the Company, the
Guarantors and the Representative shall be deemed to have been given in respect
of the Issuer Free Writing Documents, if any, listed on Exhibit E hereto.

 

SECTION 17. Absence of Fiduciary Relationship. The Company and each Guarantor
acknowledge and agree that:

 

33

 

 

(a)          each of the Initial Purchasers is acting solely as an initial
purchaser in connection with the sale of the Securities and no fiduciary,
advisory or agency relationship between the Company and any Guarantor, on the
one hand, and any of the Initial Purchasers, on the other hand, has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not any of the Initial Purchasers has advised or is
advising the Company or any Guarantor on other matters (it being understood that
in any event that no Initial Purchaser shall be deemed to have provided legal,
accounting or tax advice to the Company, any Guarantor or any of their
respective subsidiaries);

 

(b)          the offering price of the Securities and the price to be paid by
the Initial Purchasers for the Securities set forth in this Agreement were
established by the Company and the Guarantors following discussions and
arms-length negotiations with the Representative;

 

(c)          they are capable of evaluating and understanding, and understands
and accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

(d)          they are aware that the Initial Purchasers and their respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and the Guarantors and that none
of the Initial Purchasers has any obligation to disclose such interests and
transactions to the Company or the Guarantors by virtue of any fiduciary,
advisory or agency relationship or otherwise;

 

(e)          the Company and the Guarantors have consulted their own legal and
financial advisors to the extent they deemed appropriate; and

 

(f)          they waive, to the fullest extent permitted by law, any claims they
may have against any of the Initial Purchasers for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that none of the Initial Purchasers
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to them in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on their behalf or in right of them or the
Company, the Guarantors or any stockholders, employees or creditors of Company
or any Guarantor.

 

SECTION 18. Research Analyst Independence and Other Activities of the Initial
Purchasers. The Company and the Guarantors acknowledge that the Initial
Purchasers’ research analysts and research departments are required to be
separate from, and not influenced by, their respective investment banking
divisions and are subject to certain regulations and internal policies, and that
such Initial Purchasers’ research analysts may hold views and make statements or
investment recommendations and/or publish research reports with respect to the
Company or the Guarantors and/or the offering that differ from the views of
their respective investment banking divisions. The Company and the Guarantors
hereby waive and release, to the fullest extent permitted by applicable law, any
claims that the Company or the Guarantors may have against the Initial
Purchasers arising from the fact that the views expressed by their research
analysts and research departments may be different from or inconsistent with the
views or advice communicated to the Company or the Guarantors by such Initial
Purchasers’ investment banking divisions. The Company and the Guarantors also
acknowledge that each of the Initial Purchasers is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers, may
make recommendations and provide other advice, and may hold long or short
positions in debt or equity securities of, or derivative products related to,
the companies that may be the subject of the transactions contemplated by this
Agreement and the Company and the Guarantors hereby waive and release, to the
fullest extent permitted by applicable law, any claims that the Company or the
Guarantors may have against the Initial Purchasers with respect to any such
other activities.

 

34

 

 

SECTION 19. Waiver of Jury Trial. The Company, the Guarantors and each of the
Initial Purchasers hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

SECTION 20. Consent to Jurisdiction. The Company and the Guarantors hereby
submit to the exclusive jurisdiction of any U.S. federal or state court located
in the Borough of Manhattan, the City and County of New York in any action, suit
or proceeding arising out of or relating to or based upon this Agreement or any
of the transactions contemplated hereby, and the Company and the Guarantors
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding in any such court arising out of or relating to
this Agreement or the transactions contemplated hereby and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding has been brought in an inconvenient forum. Each
party agrees that any service of process or other legal summons in connection
with any proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement may be served on it by mailing a
copy thereof by registered mail, or a form of mail substantially equivalent
thereto, postage prepaid, addressed to the served party at its address as
provided in Section 11 hereof. Nothing in this Section shall affect the right of
the parties to serve process in any other manner permitted by law.

 

SECTION 21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier, facsimile,
email or other electronic transmission (i.e., “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

35

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Guarantors a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement among the Initial Purchasers, the Company and the Guarantors in
accordance with its terms.

 

  Very truly yours,         Interval Acquisition Corp.         By /s/ Jeanette
E. Marbert     Name: Jeanette E. Marbert     Title:   Executive Vice President
and Chief
            Operating Officer         INTERVAL LEISURE GROUP, INC.         By 
/s/ Jeanette E. Marbert     Name: Jeanette E. Marbert     Title:   Executive
Vice President and Chief
            Operating Officer

 



[Signature Page to the Purchase Agreement]

 

 

AHR HOSPITALITY PARTNERS, INC.

AQUA HOSPITALITY LLC

AQUA HOTELS AND RESORTS, INC.

CDP GP, INC.

CERROMAR DEVELOPMENT PARTNERS GP, INC.

GRAND ASPEN HOLDINGS, LLC

GRAND ASPEN LODGING, LLC

HT-HIGHLANDS, INC.

HTS-BC, L.L.C.

HTS-BEACH HOUSE, INC.

HTS-BEACH HOUSE PARTNER, L.L.C.

HTS COCONUT POINT, INC.

HTS-GROUND LAKE TAHOE, INC.

HTS-KEY WEST, INC.

HTS-KW, INC.

HTS-LAKE TAHOE, INC.

HTS-LOAN SERVICING, INC.

HTS-MAIN STREET STATION, INC.

HTS-MAUI, L.L.C.

HTS-SAN ANTONIO, L.L.C.

HTS-SEDONA, INC.

HTS-SUNSET HARBOR PARTNER, L.L.C.

HTS-WINDWARD POINTE PARTNER, L.L.C.

HV GLOBAL GROUP, INC.

HV GLOBAL MANAGEMENT CORPORATION

HV GLOBAL MARKETING CORPORATION

INTERVAL HOLDINGS, INC.

INTERVAL INTERNATIONAL, INC.

INTERVAL RESORT & FINANCIAL SERVICES, INC.

OWNERS’ RESORTS AND EXCHANGE, INC.

S.O.I. ACQUISITION CORP.

VACATION OWNERSHIP LENDING GP, INC.

VACATION RESORTS INTERNATIONAL

VOL GP, INC.

WINDWARD POINTE II, L.L.C.

WORLDWIDE VACATION & TRAVEL, INC.

 

By /s/ Jeanette E. Marbert       Name: Jeanette E. Marbert   Title:   Executive
Vice President  



[Signature Page to the Purchase Agreement]

 

 

IIC HOLDINGS, INCORPORATED

ILG INTERNATIONAL HOLDINGS, INC.

INTERVAL SOFTWARE SERVICES, LLC

MANAGEMENT ACQUISITION HOLDINGS, LLC

RESORT SALES SERVICES, INC.

 

By /s/ Jeanette E. Marbert   Name: Jeanette E. Marbert   Title:   President  

 

ILG MANAGEMENT, LLC         By /s/ Jeanette E. Marbert   Name: Jeanette E.
Marbert   Title:   Manager  

  

AQUA HOTELS & RESORTS, LLC

DIAMOND HEAD MANAGEMENT, LLC

HOTEL MANAGEMENT SERVICES, LLC

KAI MANAGEMENT SERVICES LLC

 

By: Aqua Hospitality LLC, as manager

 

By /s/ Jeanette E. Marbert   Name: Jeanette E. Marbert   Title:   Executive Vice
President  

 

AQUA HOTELS AND RESORTS OPERATOR LLC

AQUA LUANA OPERATOR LLC

 

By: Aqua Hospitality LLC, as managing member

 

By /s/ Jeanette E. Marbert        Name: Jeanette E. Marbert   Title:   Executive
Vice President  

 

[Signature Page to the Purchase Agreement]

 

 

ASTON HOTELS & RESORTS, LLC

ASTON HOTELS & RESORTS FLORIDA, LLC

MAUI CONDO AND HOME, LLC

RQI HOLDINGS, LLC

 

By: /s/ Victoria J. Kincke   Name: Victoria J. Kincke   Title:   Manager  

 

BEACH HOUSE DEVELOPMENT PARTNERSHIP

 

By: HTS-Beach House, Inc., as general partner

 

By /s/ Jeanette E. Marbert       Name: Jeanette E. Marbert   Title:   Executive
Vice President  

 

CDP INVESTORS L.P.

 

By: CDP GP, Inc., as general partner

 

By /s/ Jeanette E. Marbert   Name: Jeanette E. Marbert   Title:   Executive Vice
President  

  

CERROMAR DEVELOPMENT PARTNERS, L.P., S.E.

 

By: Cerromar Development Partners GP, Inc., as general partner

 

By /s/ Jeanette E. Marbert   Name: Jeanette E. Marbert   Title:   Executive Vice
President  

 

HIGHLANDS INN INVESTORS II, L.P.

 

By: HT-Highlands, Inc., as general partner

 

By /s/ Jeanette E. Marbert   Name: Jeanette E. Marbert   Title:   Executive Vice
President  

[Signature Page to the Purchase Agreement]

 

 

HTS-SAN ANTONIO, L.P.

 

By: HTS-San Antonio, Inc., as general partner

 

By /s/ Victoria J. Kincke   Name: Victoria J. Kincke   Title:   Senior Vice
President and Secretary  

 

HTS-SAN ANTONIO, INC.

HTS-WILD OAK RANCH BEVERAGE, LLC

MERIDIAN FINANCIAL SERVICES, INC.

TRADING PLACES INTERNATIONAL, LLC

 

By /s/ Victoria J. Kincke         Name: Victoria J. Kincke   Title:   Senior
Vice President and Secretary  

  

HVC-HIGHLANDS, L.L.C.

 

By: HT-Highlands, Inc., as general partner of Highlands Inn Investors II, L.P.,
the sole member

 

By /s/ Jeanette E. Marbert         Name: Jeanette E. Marbert   Title:
  Executive Vice President  

 

KEY WESTER LIMITED

 

By: HTS-KW, Inc., as general partner

 

By /s/ Jeanette E. Marbert   Name: Jeanette E. Marbert   Title:   Executive Vice
President  

 

MERAGON FINANCIAL SERVICES, INC.

 

By /s/ Gregory B. Sheperd   Name: Gregory B. Sheperd   Title:   President  

[Signature Page to the Purchase Agreement]

 

 

PARADISE VACATION ADVENTURES, LLC

 

By: Trading Places International, LLC, as sole member

 

By /s/ Victoria J. Kincke   Name: Victoria J. Kincke   Title:   Senior Vice
President and Secretary  

 

REP HOLDINGS, LTD.

 

By /s/ Victoria J. Kincke   Name: Victoria J. Kincke   Title:   Secretary  

 

RESORT MANAGEMENT FINANCE SERVICES, INC.

 

By /s/ Michele Keusch   Name: Michele Keusch   Title:   President  

  

SUNSET HARBOR DEVELOPMENT PARTNERSHIP

 

By: HTS-Key West, Inc., as general partner

 

By /s/ Jeanette E. Marbert         Name: Jeanette E. Marbert   Title:
  Executive Vice President  

 

VACATION OWNERSHIP LENDING L.P.

 

By: Vacation Ownership Lending GP, Inc., as general partner

 

By /s/ Jeanette E. Marbert   Name: Jeanette E. Marbert   Title:   Executive Vice
President  

 

VOL INVESTORS, L.P.

 

By: VOL GP, Inc., as general partner

 

By /s/ Jeanette E. Marbert   Name: Jeanette E. Marbert   Title:   Executive Vice
President  

 

[Signature Page to the Purchase Agreement]

 

 

CONFIRMED AND ACCEPTED, as of the
date first above written:

 

WELLS FARGO SECURITIES, LLC

 

By /s/ Nicholas J. Grocholski     Name: Nicholas Grocholski     Title:   Vice
President  

 

For itself and as Representative of the Initial Purchasers named in Exhibit A
hereto.

 

 

 

 

EXHIBIT A

 

Name of Initial Purchaser  Principal
Amount of
Securities        Wells Fargo Securities, LLC  $140,000,000  Merrill Lynch,
Pierce, Fenner & Smith Incorporated  $52,500,000  PNC Capital Markets LLC 
$52,500,000  SunTrust Robinson Humphrey, Inc.  $52,500,000  Fifth Third
Securities, Inc.  $17,500,000  J.P. Morgan Securities LLC  $17,500,000 
Mitsubishi UFJ Securities (USA), Inc.  $17,500,000  Total  $350,000,000 

 

A-1

 

 

EXHIBIT B

 

Subsidiary Guarantors           AHR Hospitality Partners, Inc.   Delaware      
Aqua Hospitality LLC   Delaware       Aqua Hotels and Resorts, Inc.   Delaware  
    Aqua Hotels & Resorts, LLC   Hawaii       Aqua Hotels and Resorts Operator
LLC   Delaware       Aqua Luana Operator LLC   Hawaii       Aston Hotels &
Resorts, LLC   Hawaii       Aston Hotels & Resorts Florida, LLC   Florida      
Beach House Development Partnership   Florida       CDP GP, Inc.   Delaware    
  CDP Investors, L.P.   Delaware       Cerromar Development Partners GP, Inc.  
Delaware       Cerromar Development Partners, L.P., S.E.   Delaware      
Diamond Head Management LLC   Hawaii       Grand Aspen Holdings, LLC   Delaware
      Grand Aspen Lodging, LLC   Delaware       Highlands Inn Investors II, L.P.
  Delaware       Hotel Management Services LLC   Hawaii       HT-Highlands, Inc.
  Delaware       HTS-BC, L.L.C.   Delaware       HTS-Beach House, Inc.  
Delaware       HTS-Beach House Partner, L.L.C.   Delaware       HTS-Coconut
Point, Inc.   Delaware       HTS-Ground Lake Tahoe, Inc.   Delaware      
HTS-Key West, Inc.   Delaware       HTS-KW, Inc.   Delaware       HTS-Lake
Tahoe, Inc.   Delaware       HTS-Loan Servicing, Inc.   Delaware       HTS-Main
Street Station, Inc.   Delaware

 

B-1

 

 

      HTS-Maui, L.L.C.   Delaware       HTS-San Antonio, Inc.   Delaware      
HTS-San Antonio, L.L.C.   Delaware       HTS-San Antonio, L.P.   Delaware      
HTS-Sedona, Inc.   Delaware       HTS-Sunset Harbor Partner, L.L.C.   Delaware  
    HTS-Wild Oak Ranch Beverage, LLC   Texas       HTS-Windward Pointe Partner,
L.L.C.   Delaware       HVC-Highlands, L.L.C.   Delaware       HV Global Group,
Inc.   Delaware       HV Global Management Corporation   Delaware       HV
Global Marketing Corporation   Florida       IIC Holdings, Incorporated  
Delaware       ILG International Holdings, Inc.   Florida       ILG Management,
LLC   Florida       Interval Holdings, Inc.   Delaware       Interval
International, Inc.   Florida       Interval Resort & Financial Services, Inc.  
Florida       Interval Software Services, LLC   Florida       Kai Management
Services LLC   Hawaii       Key Wester Limited   Florida       Management
Acquisition Holdings, LLC   Delaware       Maui Condo and Home, LLC   Hawaii    
  Meragon Financial Services, Inc.   North Carolina       Meridian Financial
Services, Inc.   North Carolina       Owners' Resorts & Exchange, Inc.   Utah  
    Paradise Vacation Adventures, LLC   Hawaii       REP Holdings, Ltd.   Hawaii
      Resort Management Finance Services, Inc.   Florida       Resort Sales
Services, Inc.   Delaware       RQI Holdings, LLC   Hawaii       S.O.I.
Acquisition Corp.   Florida       Sunset Harbor Development Partnership  
Florida      

 

B-2

 

 

Trading Places International, LLC   California       Vacation Ownership Lending
GP, Inc.   Delaware       Vacation Ownership Lending, L.P.   Delaware      
Vacation Resorts International   California       VOL GP, Inc.   Delaware      
VOL Investors L.P.   Delaware       Windward Pointe II, L.L.C.   Delaware      
Worldwide Vacation & Travel, Inc.   Florida

 

B-3

 

 

EXHIBIT C

 

SUBSIDIARIES OF PARENT

 

Name   Jurisdiction of Organization        AHR Hospitality Partners, Inc.  
Delaware Aqua Hospitality LLC   Delaware Aqua Hotels & Resorts, LLC   Hawaii
Aqua Hotels and Resorts, Inc.   Delaware Aqua Hotels and Resorts Operator, LLC  
Delaware Aqua Luana Operator LLC   Hawaii Aston Hotels & Resorts, LLC   Hawaii
Aston Hotels & Resorts Florida, LLC   Florida Beach House Development
Partnership   Florida CDP Investors L.P.   Delaware CDP GP, Inc.   Delaware
Cerromar Development Partners GP, Inc.   Delaware Cerromar Development Partners,
LP, S.E.   Delaware Diamond Head Management, LLC   Hawaii Grand Aspen Holdings,
L.L.C.   Delaware Grand Aspen Lodging, L.L.C.   Delaware Highlands Inn Investors
II, L.P.   Delaware Hotel Management Services, LLC   Hawaii HT Highlands, Inc.  
Delaware HTS-Beach House, Inc.   Delaware HTS-Beach House Partner, L.L.C.  
Delaware HTS-BC, L.L.C.   Delaware HTS-CHC (Sedona), L.L.C.   Delaware HTS
Coconut Point, Inc.   Delaware HTS Ground Lake Tahoe, Inc.   Delaware HTS-Key
West, Inc.   Delaware HTS-KW, Inc.   Delaware HTS-Lake Tahoe, Inc.   Delaware
HTS-Loan Servicing, Inc.   Delaware HTS-Main Street Station, Inc.   Delaware
HTS-Maui, L.L.C.   Delaware HTS-San Antonio, Inc.   Delaware HTS-San Antonio,
L.L.C.   Delaware HTS-San Antonio, L.P.   Delaware HTS-Sedona, Inc.   Delaware
HTS-Sunset Harbor Partner, L.L.C.   Delaware HTS-Wild Oak Ranch Beverage, LLC  
Texas HTS-Windward Pointe Partner, L.L.C.   Delaware HVC-Highlands, L.L.C.  
Delaware HV Global Group, Inc.   Delaware

 

C-1

 

 

HV Global Management Corporation   Delaware HV Global Marketing Corporation  
Florida Interval Acquisition Corp.   Delaware IIC Holdings Incorporated  
Delaware ILG International Holdings, Inc.   Florida ILG Lux Holdings S.a.r.l.  
Luxembourg ILG Lux Holdings II S.a.r.l.   Luxembourg ILG Lux Finance S.a.r.l.  
Luxembourg ILG Management, LLC   Florida Intercambios Intemacionales de
Vacaciones Interval International Espaiia SA   Spain Intercambios Intemacionales
de Vacaciones S.A. de C.V.   Mexico Interval Holdings, Inc.   Delaware Interval
International Argentina S.A.   Argentina Interval International Brasil Servifos
Ltda.   Brazil Interval International de Colombia, S.A.S.   Colombia Interval
International Eastern Canada, Inc.   Canada (Ontario) Interval International
Egypt Ltd.   Egypt Interval International Finland Oy   Finland Interval
International FZE   United Arab Emirates (Dubai) Interval International GmbH  
Germany Interval International Greece Ltd.   Greece Interval International
Holdings, LLC   Florida Interval International Holdings Mexico, S.A. de C.V.  
Mexico Interval International, Inc.   Florida Interval International India
Private Limited   India Interval International Italia SRL   Italy Interval
International Limited   England and Wales Interval International Overseas
Holdings, LLC   Florida Interval International Singapore (Pte) Ltd.   Singapore
Interval International South Africa (Pty) Ltd.   South Africa Interval Leisure
Group Management Limited   England and Wales Interval Leisure Group UK Holdings
Limited   England and Wales Interval Leisure Group UK Holdings (No. 2) Limited  
England and Wales Interval Resort & Financial Services, Inc.   Florida Interval
Servicios de Mexico S.A. de C.V.   Mexico Interval Software Services, LLC  
Florida Interval Travel Limited   England and Wales Interval UK Holdings Limited
  England and Wales Interval Vacation Exchange, LLC   Delaware Intervalo
Internacional Prestaçao da Serviços Lda   Portugal Kai Management Services, LLC
  Hawaii Key Wester Limited   Florida Management Acquisition Holdings, LLC  
Delaware Maui Condo and Home, LLC   Hawaii Meragon Financial Services, Inc.  
North Carolina

 

C-2

 

 

Meridian Financial Services, Inc.   North Carolina Organizacion Interval
International, C.A.   Venezuela Owners' Resorts & Exchange, Inc.   Utah Paradise
Vacation Adventures, LLC   Hawaii REP Holdings, Ltd.   Hawaii Resort Management
Finance Services, Inc.   Florida RQI Holdings, LLC   Hawaii Resort Sales
Services, Inc.   Delaware Resort Solutions Holdings Limited   England and Wales
Resort Solutions Limited   England and Wales S.O.I. Acquisition Corp.   Florida
Sunset Harbor Development Partnership   Florida TA Resort Servicing Mexico, S.A.
de C.V.   Mexico TPI Management—Canada, Inc.   Canada (British Columbia) Trading
Places International, LLC   California Vacation Resorts International  
California Vacation Ownership Lending GP, Inc.   Delaware Vacation Ownership
Lending L.P.   Delaware VOL GP, Inc.   Delaware VOL Investors, L.P.   Delaware
VRI Europe Limited   England and Wales VRI Management Canarias S.L.   Spain VRI
Management Espana S.L.   Spain VRI-ORE, LLC   Utah Windward Pointe II, L.L.C.  
Delaware Worldex Corporation   Florida Worldwide Vacation & Travel, Inc.  
Florida XYZII, Inc.   Washington

 

C-3

 

 

EXHIBIT D

 

FORM OF PRICING TERM SHEET

 

PRICING SUPPLEMENT Confidential

 

 [tlogo1.jpg]

 

Interval Acquisition Corp.

$350,000,000

5.625% Senior Notes due 2023 

 



 

  

Pricing Supplement dated April 2, 2015

(the “Pricing Supplement”)

to the

Preliminary Offering Memorandum dated March 27, 2015

(the “Preliminary Offering Memorandum”)

of Interval Acquisition Corp.

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum.

 

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. Capitalized terms used herein but not defined shall have the
meanings assigned to them in the Preliminary Offering Memorandum.

 

The Notes (as defined below) have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”) or the securities laws of any other
jurisdiction and are being offered and sold in the United States only to
qualified institutional buyers in reliance on Rule 144A under the Securities Act
and to certain non-U.S. person in transactions outside the United States in
reliance on Regulation S under the Securities Act.

 

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

 

Change in Size of Offering

 

The aggregate principal amount of Notes to be issued in the offering increased
from $300,000,000 to $350,000,000. The net proceeds received from the increase
of $50,000,000 will be used to repay indebtedness outstanding under the Credit
Facility. Other corresponding changes will be made where applicable throughout
the Preliminary Offering Memorandum.

 

D-1

 

 

Terms Applicable to the 5.625% Senior Notes due 2023

 



Issuer: Interval Acquisition Corp. (the “Issuer”)     Principal Amount:
$350,000,000     Title of Securities: 5.625% Senior Notes due 2023 (the “Notes”)
    Final Maturity Date: April 15, 2023     Issue Price: 100.000%, plus accrued
interest, if any, from April 10, 2015     Coupon: 5.625%     Yield to Maturity:
5.625%     Interest Payment Dates: April 15 and October 15     Record Dates:
April 1 and October 1     First Interest Payment Date: October 15, 2015    
Optional Redemption: On or after April 15, 2018, the Issuer may, at its option,
redeem all or any portion of the Notes, at once or over time, upon not less than
30 days nor more than 60 days prior notice. The Notes may be redeemed at the
redemption prices set forth below, plus accrued and unpaid interest, if any, to,
but not including, the redemption date (subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date). The following prices are for Notes redeemed during the
12-month period commencing on April 15 of the years set forth below, and are
expressed as percentages of principal amount:

 

  Redemption Year   Price     2018   104.219 %   2019   102.813 %   2020  
101.406 %   2021 and thereafter   100.000 %

  

D-2

 

 

Optional Redemption with Equity Proceeds: At any time and from time to time,
prior to April 15, 2018, the Issuer may, on any one or more occasions, redeem up
to a maximum of 35% of the original aggregate principal amount of the Notes
(including additional notes, if any) with the proceeds of one or more Equity
Offerings, at a redemption price equal to 105.625% of the principal amount
thereof, plus accrued and unpaid interest thereon, if any, to the redemption
date (subject to the right of holders of record on the relevant record date to
receive interest due on the relevant interest payment date); provided, however,
that immediately after giving effect to any redemption of this kind, at least
65% of the original aggregate principal amount of Notes (including additional
notes, if any) remains outstanding.  Any redemption of this kind shall be made
within 90 days of such Equity Offering upon not less than 30 and no more than 60
days’ prior notice.     Make-Whole Redemption: Make-whole redemption at Treasury
Rate + 50 bps until April 15, 2018.     Change of Control: Putable at 101% of
aggregate principal amount thereof, plus accrued and unpaid interest.    
Initial Purchasers:

Wells Fargo Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

PNC Capital Markets LLC

SunTrust Robinson Humphrey, Inc.

Fifth Third Securities, Inc.

J.P. Morgan Securities LLC

Mitsubishi UFJ Securities (USA), Inc.

    Trade Date: April 2, 2015     Settlement Date:

April 10, 2015 (T+5)

 

The Issuer expects to deliver the Notes against payment for the Notes on or
about April 10, 2015, which will be the 5th business day following the date of
the pricing of the Notes, or “T+5”. Under Rule 15c6-1 of the Exchange Act,
trades in the secondary market generally are required to settle in three
business days, unless parties to a trade expressly agree otherwise. Accordingly,
purchasers who wish to trade Notes on the date of pricing or the next succeeding
business day will be required, by virtue of the fact that the Notes initially
will settle in T+5, to specify an alternative cycle at the time of any such
trade to prevent a failed settlement. Purchasers of notes who wish to trade
notes on the date of pricing or the next succeeding business days should consult
their own advisors.

 

D-3

 

  



Distribution: 144A and Reg S with registration rights as set forth in the
Preliminary Offering Memorandum.     CUSIP  Numbers/ISINs: 46113V AC2 /
US46113VAC28 (144A)       U46077 AB6 / USU46077AB68 (Reg S)

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of the Notes or the offering.  Please refer to the
Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act, and
outside the United States solely to non-U.S. persons, as defined under
Regulation S under the Securities Act.

 

This communication does not constitute an offer to sell the Notes and is not a
solicitation of an offer to buy the Notes in any jurisdiction where the offer or
sale is not permitted.

 

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

  

D-4

 

 

EXHIBIT E

 

ISSUER FREE WRITING DOCUMENTS

 

Pricing Term Sheet containing the terms of the Securities, substantially in the
form of Exhibit D hereto.

 

E-1

 

 

EXHIBIT F-1

 

FORM OF OPINION OF COMPANY COUNSEL

 

[See attached.]

 

F-1

 

 

EXHIBIT F-2

 

FORM OF OPINION OF Goodsill Anderson Quinn & Stifel

 

[See attached.]

 

F-2

 

 

EXHIBIT F-3

 

FORM OF OPINION OF Buchanan Ingersoll & Rooney PC

 

[See attached.]

 

F-3

